DETAILED ACTION
The applicant’s submission filed on 12/27/2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5. 7-, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 1, the limitation “wherein the working area is separated as a driver integrated circuit (IC) following a punching process along the cutting line” is indefinite or unclear.
The phrase “the working area is separated as a driver integrated circuit (IC)” do not mention separated from what part of portion. Please clarify.

Referring to claim 7, the limitation “wherein the first stiffener is located on both of the working area and the non-working area.” is indefinite or conflicts with claim 1.
Claim1 states “the working area is separated……. following a punching process along the cutting line” conflicts with “wherein the first stiffener is located on both of the working area and the non-working area.” Because according to specification after punching process only working area separated, the non-working area lest as waste. see paragraph 0051 state “By punching out a part of the electronic component 3, the electronic component 2 may be manufactured (refer to FIG. 9) and also specification also states, ‘The working area WA is separated as a driver IC and the non-working area NWA is left as a waste after the punching process”

Referring to claims 2-5, 7, and 9-10, claims 2-5, 7, and 9-10 are rejected by the same reason applied to claim 1.

Claim Objections
Referring to claim 9, the limitation “a corner of an area on the top” lacks antecedent basis. The top refers top of  flexible circuit board or first or stiffener; or top on flexible circuit board or first or stiffener.
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being unpatentable over Oka (US20200113046, hereinafter Oka).

Referring to claim 1, Oka discloses a flexible circuit board (figures 2-4 of Oka) comprising:
a flexible substrate including a film (11; paragraph 0012 states, ‘the flexible printed circuit board 1.”) and a patterned circuit layer (conductive pattern 12) located on a top surface of the film (on 12)  and
wherein a stiffening area is defined on a bottom surface of the film (an area is defined on a bottom surface of 11  ); and 
a stiffening structure (14) including a first stiffener (14b; paragraph 0066 states, ‘reinforcement member 14 is comprised of two reinforcement layers, i.e., an inner layer 14 b laminated on the opposite surface of the base film 11 and an outer layer 14 c laminated on the surface of the inner layer 14 b opposite the base film 11”), 
the first stiffener (14b) is disposed on the stiffening area define on the bottom surface (the area is defined on a bottom surface 11);
wherein a cutting line is defined on the flexible substrate only passes through the first stiffener of the stiffening structure; a working area  is surrounded by the cutting line, and a non-working area is defined outside the cutting line on the flexible substrate (after the working area is separated, only structure inside of working area (see figure 3 of claimed invention) and non-working area and cutting line do not exists, therefore, this limitation is not a part of final product, apply to below limitation where non-working are mentioned; the product is what it is, not how its made; working area 1 ), wherein the patterned circuit layer includes an outer lead section located on the working area (12 on 1 figure 3), wherein the first stiffener is located on both of the working area (14b located on  1 )  and 
wherein the second stiffener is completely located on the working area (14c on 1), wherein the patterned circuit layer (12) includes an outer lead section  located on the working area (12a on 1), the stiffening area of the bottom surface is located under the outer lead section (14 under 12a),
the non-working area wherein the working area is separated as a driver integrated circuit (IC) following a punching process along the cutting line (after the working area is separated, Oka has same structure as the final claimed invention a see paragraph 0051 state “By punching out a part of the electronic component 3, the electronic component 2 may be manufactured (refer to FIG. 9) and also states, ‘The working area WA is separated as a driver IC and the non-working area NWA is left as a waste after the punching process”).

Referring to claim 2, Oka disclose the flexible circuit board in accordance with claim 1, wherein an area of the first stiffener is larger than an area of the second stiffener (see 14b is longer than 14c in figure 3 of Oka).

Referring to claim 3, Oka disclose the flexible circuit board in accordance with claim 2, wherein a thickness of the first stiffener is more than or equal to a thickness of the second stiffener (thickness of 14b  and 14c in figure 3 of Oka and paragraph 0072 states, “the average thickness of the inner layer 14 b and the average thickness of the outer layer 14 c are preferably equal).

Referring to claim 4, Oka disclose the flexible circuit board in accordance with claim 1, wherein the stiffening structure further includes a first adhesive layer and a second adhesive layer, the first adhesive layer is located between the film and the first stiffener and provided for connecting the film and the first stiffener (paragraph 0076 of Oka states, “Contact between the inner layer 14b and the base film 11 and contact between the outer layer 14c and the inner layer 14 b may be secured by an adhesive layer”).

Referring to claim 5, Oka disclose the flexible circuit board in accordance with claim 1, wherein the first and second stiffeners are made of polyimide (PI) or polyethylene terephthalate (PET) (paragraph 0039 of Oka states, “A material having a resin as a main component may be especially suitable as the material of the reinforcement member 14…….Examples of the above-noted resin ….polyimide”).

Referring to claim 7, Oka disclose the flexible circuit board in accordance with claim 1, wherein the first stiffener is located on both of the working area and the non-working area (14b on 1 in figure 3 of Oka, the non-working area do not get any patentable weight; see rejections of claim 1 above ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oka and further in view of Yun (US20120075643, hereinafter Yun).

Referring to claim 9, Oka disclose the flexible circuit board in accordance with claim 1, a corner of an area on the top is defined by a profile of the first stiffener (a corner of an area of top surface of board where the circuit pattern 12 placed is defined by a profile of the first stiffener 14b at bottom surface of the board in Oka), 
but fail to disclose wherein the patterned circuit layer includes an alignment mark, a corner of the area is aligned to the alignment mark.
Yun discloses wherein the patterned circuit layer includes an alignment mark (alignment mark 111 on top surface of 100), and a corner of the area is aligned to the alignment mark (alignment mark 111 align to a corner of an area of the board defined by the profile of member 110 in figure 4).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible circuit board of Oka to have alignment mark as taught by Yun into the patterned circuit layer of Oka in order to place the first stiffener at the specific position on the base film. 

Referring to claim 10, Oka in view of Yun disclose the flexible circuit board in accordance with claim 9, wherein the alignment mark is L-shaped or linear (see 112 in figure 1 of Yun is linear).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847